 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11   REGINALD GARY,                             )    Case No. CV 20-8534-PA (JEM)
                                                )
12                       Petitioner,            )
                                                )    ORDER ACCEPTING FINDINGS AND
13                v.                            )    RECOMMENDATIONS OF UNITED
                                                )    STATES MAGISTRATE JUDGE
14   PEOPLE OF THE STATE OF                     )
     CALIFORNIA, et al.,                        )
15                                              )
                         Respondents.           )
16                                              )
17
           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
     records on file, and the Report and Recommendation of the United States Magistrate
19
     Judge. No Objections to the Report and Recommendation have been filed within the time
20
     allowed for Objections. The Court accepts the findings and recommendations of the
21
     Magistrate Judge.
22
           IT IS ORDERED that: (1) Respondents’ Motion to Dismiss is granted; (2) Petitioner’s
23
     Motion to Stay is denied; and (3) Judgment shall be entered dismissing the action with
24
     prejudice.
25

26
     DATED: June 2, 2021
27                                                       PERCY ANDERSON
                                                    UNITED STATES DISTRICT JUDGE
28
